This is a statutory suit to quiet the title of certain land specially described. The only issue is whether a deed, therein referred to, conveyed the title to complainant and his wife jointly, and, also, the effect upon the title of a suit by complainant to reform the deed, resulting in a decree denying relief and dismissing the cause.
After a decree against complainant's contention was entered in this cause, he died. There has been entered an order of revival in the name of his executrix, and as such she has *Page 249 
appealed. In a companion case we treated the same questions as are here involved. 131 So. 792.1 The result of this case is controlled by what was there said. Based upon that one, we conclude that appellees, heirs of Lucy S. King, deceased, have no right or title to or interest or claim in the land described in the bill in this cause. A decree will be here entered to that effect.
Reversed and rendered.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.
1 Ante, p. 245.